Name: Council Regulation (EEC) No 3565/81 of 3 December 1981 on the application of the EEC-Cyprus Association Council Decision No 1/81 replacing the unit of account by the ECU in the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 81 Official Journal of the European Communities No L 357/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3565/81 of 3 December 1981 on the application of the EEC-Cyprus Association Council Decision No 1/81 replacing the unit of account by the ECU in the Protocol concerning the defini ­ tion of the concept of 'originating products' and methods of administrative cooperation to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus THE COUNCIL OF THE EUROPEAN COMMUNITIES, ciation Council has adopted Decision No 1 /81 amending the Protocol as regards the rules of origin ; Whereas that Decision should be made operative in the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (*) was signed on 19 December 1972 and entered into force on 1 June 1973 ; Whereas an Additional Protocol to this Agreement (2 ) was signed in Brussels on 15 September 1977 and entered into force on 1 June 1978 ; Whereas, pursuant to Article 25 of the Protocol concerning the definition of the concept of origi ­ nating products and methods of administrative cooper ­ ation annexed to the above Protocol and forming an integral part of the Agreement, the EEC-Cyprus Asso ­ Decision No 1 /81 of the EEC-Cyprus Association Council shall apply in the Community. The text of the Decision is attached to this Regula ­ tion . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 December 1981 . For the Council The President T. KING 0 OJ No L 133, 21 . 5 . 1973, p . 2. (2 ) OJ No L 339, 28 . 12. 1977, p . 2.